Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 6, 9-13, 15-21, 23, 25, and 26 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-13, 15-21, 23, 25, and 26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Osman (US 2014/0364212) in view of Durner (US 2008/0266669) in view of Valli (US 10,701,318).

As to claim 1, Osman (Figs. 2, 3) teaches an apparatus, comprising: 
a wearable element (104) configured to be worn by a user; 
a sensor array (Outside mounted cameras on HMD) [0088] coupled to the wearable element, wherein the sensor array includes at least one image capture element (Camera) directed towards a field of view (Toward the front of the HMD) of a user wearing the wearable element; 
a display screen (Display screens for each eye including the shell of the HMD) [0087] positioned in the wearable element, wherein the display screen is positioned to cover an entirety of the user’s vision of all of an external environment in the field of view of the user when the user wears the wearable element (The user’s eyes are completely covered by the device); and 
a processor unit [0030, 0033] configured to receive data from the sensor array and to receive data from at least one data source (E.g. the HHC) in wireless communication with the processor unit (Through the wireless communication module) [0027]; 
wherein the processor unit is configured to generate a head-up display for display on the display screen, the head-up display providing a replacement of the entirety of the user’s vision of all of the external environment (During a transparent mode) [0116], and wherein the head-up display is generated using data received from the sensor array in combination with data received from the at least one data source in wireless communication with the processor unit (Shown in Fig. 3B).

However, Osman does not teach two fully switchable image capture elements.
On the other hand, Durner (Figs. 1, 2, 7) teaches a first image capture element (Image recording camera 26) and a second image capture element (Night vision camera 126), wherein both the first image capture element and the second image captured element are directed towards a field of view of a user (Both can be directed to the field of view upon the camera 126 being fastened to the helmet) [0082] wearing the wearable element (10), and wherein the first image capture element and the second image capture element capture different types of images [0075-0077];
wherein the processor unit (48, 148) is configured to select between the first image capture element and the second image capture element to generate the head-up display (Displays 28, 30) using image data received from the selected image capture element, the head-up display replacing the entirety of the user's vision (The entire vision of the user is replaced through protective wall 22a) of all of the external environment with the image data from the selected image capture element [0019-0024].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the selectable image capture elements of Durner with the head-up display of Osman because the combination would increase the usability of the displays in different environments.

However, Osman and Durner do not explicitly teach receiving data from another user of the wearable elements.
On the other hand, Valli (Figs. 1, 3, 23) teaches wherein the at least one data source in wireless communication with the processor unit is a control system remotely located from the wearable element (E.g. a system worn by a second-location participant), and wherein the processor unit is configured to: 
receive, from the control system, data aggregated by the control system (E.g. receiving images from cameras corresponding to the second-location participant), wherein the data aggregated by the control system includes environmental data acquired from one or more additional data sources (Environment captured by the camera(s)) and data acquired from one or more additional processor units on one or more additional wearable elements worn by one or more additional users (The session geometry of the second-location participant) (col. 31, ll. 1-20); and 
display the aggregated data in the head-up display in combination with image data received from the selected image capture element (The image data received from the second-location participant is displayed for the first-location participant through rendering with the image data corresponding to the first-location participant) (col. 31, ll. 21-30).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the second user image transfer of Valli with the head-up display of Osman, as modified by Durner, because the combination would allow for the display of additional perspectives on the user’s HMD, increasing their engagement with the augmented reality system.

As to claim 10, this claim is the corresponding method claim to device claim 1 and is rejected accordingly. 
Valli also teaches the aggregated data further including additional image data received from at least one camera coupled to at least one of the additional wearable elements (Image data received from the cameras corresponding to the second-location participant),
wherein head-up display displays, at least in part, the aggregated data in the head-up display, the displayed aggregated data including a combination of the environmental data and the additional image data (The image data received from the second-location participant is displayed for the first-location participant through rendering with the image data corresponding to the first-location participant) (col. 31, ll. 21-30).

As to claims 2, 12, 16, Osman teaches wherein the wearable element is a helmet [0027].

As to claims 3, 13, 17, Osman teaches wherein the first image capture element includes one or more of the following types of image capture elements: an optical camera, a night vision camera, an infrared vision camera, and a thermal imaging camera (Optical camera) [0039].
However, Osman does not teach two fully switchable image capture elements.
On the other hand, Durner teaches wherein the second image capture element includes a different type of image capture element from the types of image capture elements (Night vision).

As to claims 5, 20, Osman teaches wherein the head-up display displays data that identifies at least one object in the user's field of view (E.g. real-world objects), the at least one object being detected using the sensor array [0125].

As to claim 6, Osman and Durner teach the elements of claim 1 above.
However, Osman and Durner do not explicitly teach receiving data from another user of the wearable elements.
On the other hand, Valli (Figs. 1, 3, 23) teaches wherein the aggregated data includes a position of one or more of the additional users wearing the additional wearable elements that are in communication with the control system (The session geometry of the second-location participant) [col. 31, ll. 1-20).

As to claim 19, Osman teaches wherein the plurality of display modes includes one or more of the following modes: day vision, thermal vision, night vision, and infrared vision (E.g. Day Vision mode as transparent mode) [0116].
However, Osman does not teach two fully switchable image capture elements.
On the other hand, Durner teaches wherein the second display mode includes a different display mode (Night vision).

As to claims 9, 23, Osman teaches wherein the apparatus is configured to switch between the plurality of display modes in response to at least one of user gestures and user voice commands (Based on inputs from the user, which can be gestures) [0027, 0030, 0116].
However, Osman does not teach two fully switchable image capture elements.
On the other hand, Durner teaches wherein the processor unit is configured to select between the first image capture element and the second image capture element [0019-0023].

As to claims 11, 18, Osman teaches wherein data from the sensor array includes data from one or more of the following sensors: environmental sensors, global positioning system sensors, and biometric sensors (E.g. a camera).

As to claim 15, Osman, Durner and Valli teach all the limitations from the rejections for claims 1 and 9 above.

As to claim 21, Osman teaches wherein the sensor array includes a third image capture element (E.g. IR camera 404) directed towards the field of view of the user wearing the wearable element (Directed toward the scene in front of the user), and wherein the third image capture element captures different types of images (Infrared images) from the first image capture element and the second image capture element [0077].

As to claim 25, Osman and Durner teach the elements of claim 1 above.
However, Osman and Durner do not explicitly teach receiving data from another user of the wearable elements.
On the other hand, Valli (Figs. 1, 3, 23) teaches wherein the aggregated data further includes additional image data received from at least one camera coupled to at least one of the additional wearable elements (The second-location cameras corresponding to the second-location participant of the second-location participant) [col. 31, ll. 1-20), and wherein the aggregated data displayed in the head-up display includes the environmental data and the additional image data (The image data received from the second-location participant is displayed for the first-location participant through rendering with the image data corresponding to the first-location participant) (col. 31, ll. 21-30).

As to claim 26, Osman and Durner teach the elements of claims 1 and 15 above.
However, Osman and Durner do not explicitly teach receiving data from another user of the wearable elements.
On the other hand, Valli (Figs. 1, 3, 23) teaches wherein the processor unit is configured to: 
receive, from the at least one data source, data aggregated by the at least one data source, wherein the data aggregated by the at least one data source includes environmental data acquired from one or more additional data sources (Environment captured by the camera(s)) and data acquired from one or more additional Page 7 of 13processor units on one or more additional wearable elements worn by one or more additional users (The session geometry of the second-location participant) (col. 31, ll. 1-20); and 
display the aggregated data in the head-up display in combination with the additional image data received from the at least one data source (The image data received from the second-location participant is displayed for the first-location participant through rendering with the image data corresponding to the first-location participant) (col. 31, ll. 21-30). Page 8 of 13
 
Response to Arguments
Applicant's arguments with respect to claims 1-3, 5, 6, 9-13, 15-21, 23, 25, and 26 have been considered but are moot in view of the new ground(s) of rejection based on the reference Valli. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691